              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00460-MR


ADRIAN DOMINIC WATKINS,         )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
FNU BLACKMON, et al.,           )                     ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      The pro se Plaintiff, who is presently incarcerated at the Scotland

Correctional Institution (“Scotland C.I.”), filed the Complaint pursuant to 42

U.S.C. § 1983 addressing incidents that allegedly occurred at the Lanesboro

Correctional Institution (“Lanesboro C.I.”).    [Doc. 1].     He names as

Defendants: FNU Blackmon, an operations/SRG officer at Lanesboro C.I.;

Kevin J. Ingram, a unit manager at Lanesboro C.I.; Albert K. Lambert, an

assistant unit manage at Lanesboro C.I.; Kenneth E. Lassiter, the North

Carolina director of prisons; FNU Mack, a custody sergeant at Lanesboro

C.I.; T. Reynolds, an assistant superintendent at Lanesboro C.I.; FNU

Richardson, the superintendent of Lanesboro C.I.; FNU Simmons, an




        Case 3:20-cv-00460-MR Document 10 Filed 04/13/21 Page 1 of 4
operations lieutenant at Lanesboro C.I.; and Marshall Williams, an assistant

unit manager at Lanesboro C.I.

      Because the Plaintiff is proceeding in forma pauperis [Doc. 6], the

Court screened the Complaint on initial review under 28 U.S.C. § 1915(e)(2).

On February 23, 2021, the Court issued an Order finding that the Plaintiff

had stated plausible claims against Defendants Blackmon and Simmons for

the use of excessive force, deliberate indifference to a serious medical need,

and retaliation. [Doc. 9]. The remaining claims were dismissed without

prejudice. The Court allowed the Plaintiff 30 days to amend his Complaint

to correct the deficiencies identified by the Court and to otherwise state a

claim upon which relief can be granted. The Plaintiff was cautioned that,

should he fail to timely amend his Complaint in accordance with the Court’s

Order, Defendants Ingram, Lambert, Lassiter, Mack, Reynolds, Richardson,

and Williams would be dismissed from the case without further notice. [Doc.

9 at 19].

      The time to file an Amended Complaint has expired and none has been

filed. Therefore, the claims against Defendants Ingram, Lambert, Lassiter,

Mack, Reynolds, Richardson, and Williams are dismissed and the Clerk of

Court will be instructed to terminate them as Defendants.




                                      2

        Case 3:20-cv-00460-MR Document 10 Filed 04/13/21 Page 2 of 4
      This Court’s Local Rule 4.3 sets forth the procedure to waive service

of process for current or former employees of NCDPS in actions filed by

North Carolina State prisoners. In light of the Court’s determination that the

Plaintiff has stated plausible claims against Defendants Blackmon and

Simmons, the Court will order the Clerk of Court to commence the procedure

for waiver of service as set forth in Local Civil Rule 4.3 for those Defendants,

who are alleged to be current or former employees of NCDPS.

      IT IS, THEREFORE, ORDERED that the Complaint [Doc. 1] has

passed initial review against Defendants Blackmon and Simmons for the use

of excessive force, deliberate indifference to a serious medical need, and

retaliation. [See Doc. 9].

      IT IS FURTHER ORDERED that Defendants Ingram, Lambert,

Lassiter, Mack, Reynolds, Richardson, and Williams are hereby DISMISSED

from this action. The Clerk of Court is instructed to terminate them as

Defendants.

      The Clerk of Court is respectfully directed to commence the procedure

for waiver of service as set forth in Local Civil Rule 4.3 for Defendants

Blackmon and Simmons, who are alleged to be current or former

employees of NCDPS.




                                       3

        Case 3:20-cv-00460-MR Document 10 Filed 04/13/21 Page 3 of 4
     The Clerk is further directed to mail Plaintiff an Opt-In/ Opt-Out form

pursuant to the Standing Order in Misc. Case No. 3:19-mc-00060-FDW.

     IT IS SO ORDERED.
                         Signed: April 13, 2021




                                          4

       Case 3:20-cv-00460-MR Document 10 Filed 04/13/21 Page 4 of 4
